UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-34756 Tesla Motors, Inc. (Exact name of registrant as specified in its charter) Delaware 91-2197729 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3500 Deer Creek Road Palo Alto, California (Address of principal executive offices) (Zip Code) (650) 681-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (“Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of October 29, 2015, there were 130,951,319 shares of the registrant’s Common Stock outstanding. TESLA MOTORS, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2015 INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 4 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2015 and 2014 5 Consolidated Statements of Comprehensive Loss for the Three and Nine Months Ended September 30, 2015 and2014 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 28 PART II. OTHER INFORMATION Item1. Legal Proceedings 29 Item1A. Risk Factors 29 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item3. Defaults Upon Senior Securities 50 Item4. Mine Safety Disclosures 50 Item5. Other Information 50 Item6. Exhibits 50 SIGNATURES 51 Forward-Looking Statements The discussions in this Quarterly Report on Form 10-Q contain forward-looking statements reflecting our current expectations that involve risks and uncertainties. These forward-looking statements include, but are not limited to, statements concerning our strategy, future operations, future financial position, future revenues, future profitability, future delivery of automobiles, projected costs, expectations regarding demand and acceptance for our technologies, growth opportunities and trends in the market in which we operate, prospects, plans and objectives of management and the statements made below under the heading “Management Opportunities, Challenges and Risks.” The words “anticipates”, “believes”, “estimates”, “expects”, “intends”, “may”, “plans”, “projects”, “will”, “would” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements that we make. These forward-looking statements involve risks and uncertainties that could cause our actual results to differ materially from those in the forward-looking statements, including, without limitation, the risks set forth in Part II,Item1A, “Risk Factors” in this Quarterly Report on Form 10-Q and in our other filings with the Securities and Exchange Commission. We do not assume any obligation to update any forward-looking statements. PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Tesla Motors, Inc. Consolidated Balance Sheets (in thousands) September30, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Restricted cash and marketable securities Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Operating lease vehicles, net Property, plant and equipment, net Restricted cash Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued liabilities Deferred revenue Capital lease obligations Resale value guarantees — Customer deposits Convertible senior notes and other debt Total current liabilities Capital lease obligations Deferred revenue Convertible senior notes and other debt Resale value guarantees Other long-term liabilities Total liabilities Commitments and contingencies (Note 10) Convertible senior notes (Notes 8) Stockholders' equity: Preferred stock; $0.001 par value; 100,000 shares authorized; no shares issued and outstanding — — Common stock; $0.001 par value; 2,000,000 shares authorized as of September 30, 2015 and December 31, 2014; 130,901 and 125,688 shares issued and outstanding as of September 30, 2015 and December 31, 2014 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Tesla Motors, Inc. Consolidated Statements of Operations (in thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues Automotive $ Services and other Total revenues Cost of revenues Automotive Services and other Total cost of revenues Gross profit Operating expenses Research and development Selling, general and administrative Total operating expenses Loss from operations ) Interest income Interest expense ) Other income (expense), net ) ) ) Loss before income taxes ) Provision for income taxes Net loss $ ) $ ) $ ) $ ) Net loss per share of common stock, basic and diluted $ ) $ ) $ ) $ ) Weighted average shares used in computing net loss per share of common stock, basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 5 Tesla Motors, Inc. Consolidated Statements of Comprehensive Loss (in thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss), net of tax: Unrealized net gain on short-term marketable securities 11 — — Foreign currency translation adjustment ) — ) — Other comprehensive loss ) — ) — Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 Tesla Motors, Inc. Consolidated Statements of Cash Flows (in thousands) (Unaudited) Nine Months Ended September 30, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Amortization of discount on convertible debt Inventory write-downs Fixed asset disposals Other non-cash operating activities Foreign currency transaction (gain) loss ) Changes in operating assets and liabilities Accounts receivable ) Inventories and operating lease vehicles ) ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable and accrued liabilities Deferred revenue Customer deposits Resale value guarantee Other long-term liabilities Net cash provided by (used in) operating activities ) Cash Flows From Investing Activities Purchases of property and equipment excluding capital leases ) ) Purchases of short-term marketable securities ) Maturities of short-term marketable securities Business acquisition ) — Increase in other restricted cash ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Collateralized lease borrowing — Proceeds from issuance of common stock in public offerings — Proceeds from issuance of convertible and other debt Proceeds from exercise of stock options and other stock issuances Principal payments on capital leases and other debt ) ) Common stock and debt issuance costs ) ) Proceeds from issuance of warrants — Purchase of convertible note hedges — ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental noncash investing activities Acquisition of property and equipment included in accounts payable and accrued liabilities Estimated fair value of facilities under build-to-suit lease The accompanying notes are an integral part of these consolidated financial statements. 7 Tesla Motors, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1 - Overview of the Company Tesla Motors, Inc. (Tesla, we, us or our) was incorporated in the state of Delaware on July1, 2003. We design, develop, manufacture and sell high-performance fully electric vehicles, advanced electric vehicle powertrain components, and Tesla Energy products. We have wholly-owned subsidiaries in North America, Europe and Asia.The primary purpose of these subsidiaries is to market, manufacture, sell and/or service our vehicles and Tesla Energy products. Public Offerings In August 2015, we completed a public offering of common stock and sold a total of 3,099,173 shares of our common stock for total cash proceeds of approximately $738.3 million (which includes 82,645 shares or $20.0 million sold to Elon Musk, our Chief Executive Officer (CEO)), net of underwriting discounts and offering costs. Note 2 - Summary of Significant Accounting Policies Basis of Consolidation The consolidated financial statements include the accounts of Tesla and its wholly-owned subsidiaries. Intercompany balances and transactions between consolidated entities have been eliminated. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities and accompanying notes.Estimates are used for, but not limited to, determining the selling price of products and services in multiple element revenue arrangements and determining the amortization period of these elements, residual value of operating lease vehicles, inventory valuation, warranties, fair value of financial instruments, depreciable lives of property and equipment, inputs used to value stock-based compensation including volatility, lives of stock option awards and forfeiture rates, income taxes, and contingencies. Actual results could differ from those estimates. Unaudited Interim Financial Statements The accompanying consolidated balance sheet as of September30, 2015, the consolidated statements of operations and consolidated statements of comprehensive loss for the three and nine months ended September 30, 2015 and 2014 and the consolidated statements of cash flows for the three and nine months ended September 30, 2015 and 2014, and other information disclosed in the related notes are unaudited.The consolidated balance sheet as of December31, 2014, was derived from our audited consolidated financial statements at that date.The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes contained in our Form10-K for the year ended December31, 2014, filed with the Securities and Exchange Commission. The accompanying interim consolidated financial statements and related disclosures have been prepared on the same basis as the annual consolidated financial statements and, in the opinion of management, reflect all adjustments, which include only normal recurring adjustments necessary for a fair statement of the results of operations for the periods presented. The consolidated results of operations for any interim period are not necessarily indicative of the results to be expected for the full year or for any other future year or interim period. Beginning in the three months ended March31, 2015, we changed the composition of the revenue and cost of revenue lines in our consolidated statement of operations. Automotive revenues includes revenues related to deliveries of new vehicles, including customer selected options, data connectivity, Supercharger access, vehicle software upgrades, sales of regulatory credits to other automotive manufacturers, amortization of revenue for cars sold with resale value guarantees, and vehicle leasing revenue. Services and other revenues consists of vehicle service income, sales of electric vehicle powertrain components and systems to other manufacturers, maintenance and development services income, Tesla Energy product sales, and pre-owned Tesla vehicle sales. Prior period amounts have been reclassified to conform to the current period presentation. 8 Beginning January1, 2015, the functional currency of each of our foreign subsidiaries changed to their local country’s currency. This change was based on the culmination of facts and circumstances that have developed as we expanded our foreign operations over the past year. The adjustment of $10.0 million attributable to the current rate translation of non-monetary assets as of the date of the change is included in accumulated other comprehensive loss on our consolidated balance sheet. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board issued an accounting update which amends the existing accounting standards for revenue recognition. The new guidance provides a new model to determine when and over what period revenue is recognized. Under this new model, revenue is recognized as goods or services are delivered in an amount that reflects the consideration we expect to collect. The guidance is effective for fiscal years beginning after December15, 2017; early adoption is permitted for periods beginning after December 15, 2016. The new standard is required to be applied retrospectively to each prior reporting period presented or retrospectively with the cumulative effect of initially applying it recognized at the date of initial application. We have not yet selected a transition method and are evaluating the impact of adopting this guidance.
